Examiner’s Comments
1.	This office action is in response to the application received on 10/3/2019.
	Claims 1-15 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
The abstract of the disclosure contains “for example”, “such as” and “said” in lines 4-5, 7 and 10.   
The abstract has been changed to:
--A forceps instrument comprises, for the support of at least one pivotally supported branch, a bearing insert which is inserted into a base in order to support at least one pivotable branch. The bearing insert may be inserted transversely with respect to the pivot axis into a corresponding compartment of the base and fixed there in the compartment, due to detent action. The bearing insert comprises two bearing elements, including cylindrical journals, which are arranged on bearing parts of the bearing insert, without being in contact with each other, the bearing parts having the form of plates, that are oriented parallel to each other. The two journals come into engagement with corresponding openings of the branch, in which case the distance remaining between the end sides of the journals can be used for the arrangement of miscellaneous elements, including a cutting knife--.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the combination of the structural elements recited in claim 1 is what make the claimed subject matter allowable over the prior art of record, therefore, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a forceps instrument comprising: a first branch that is held on a base and extends away from said base, a second branch that is held on the base so as to be pivotally movable about a pivot axis, and, a bearing structure that pivotably supports the second branch including two bearing elements which are coaxially arranged with respect to each other and, together, form a divided bearing journal, wherein the bearing structure is formed on a bearing insert which is connected to the base.
The prior art of record (US 2005/0222602) shows a forceps instrument with an insert but fails to show in combination the insert and bearing structure formed on a bearing insert.
It is the examiner’s opinion that the reference cannot be combined without a person having ordinary skill in the art relying on improper hindsight to combine or modify the prior art of record, and a skilled artisan would have to include knowledge gleaned only from the applicant' s disclosure to combine or modify the teachings of the prior art of record to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731      
                                                                                                                                                                                                  7/1/2022